Title: From George Washington to the United States Senate and House of Representatives, 24 February 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States 24th February 1794.
          
          The extracts, which I now lay before you, from a letter of our Minister at London, are
            supplementary to some of my past communications; and will appear to be of a confidential
              nature.
          I also transmit to you copies of a letter from the Secretary of State to the Minister
            plenipotentiary of his britannic majesty, and of the answer thereto, upon the subject of
            the treaty between the United States and Great Britain; together
            with the copy of a letter from Messrs Carmichael and Short, relative to our affairs with
            Spain; which letter is connected with a former confidential message.
          
            Go: Washington
          
         